Order entered July 14, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00569-CV

  PAULA HERNANDEZ, INDIVIDUALLY, AS PERSONAL REPRESENTATIVE OF
   THE ESTATE OF CARLOS DUARTE, DECEASED, AND ON BEHALF OF ALL
   WRONGFUL DEATH BENEFICIARIES; MARIA GUADALUPE LOPEZ PINA,
INDIVIDAULLY AND AS NEXT FRIEND OF C.V.D. AND A.D., MINOR CHILDREN,
                         ET AL., Appellants

                                             V.

      CHANTRELL EDWARDS AND EMCASCO INSURANCE COMPANY/EMC
                  INSURANCE COMPANIES, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12667

                                          ORDER
       We GRANT court reporter Marcey Poeckes’s July 13, 2016 request for an extension of

time and ORDER the reporter’s record filed no later than August 12, 2016.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE